TO BE PUBLISHED IN THE OFFICIAL REPORTS

                           OFFICE OF THE ATTORNEY GENERAL
                                    State of California

                                      BILL LOCKYER
                                      Attorney General



                                              :
                  OPINION                     :                  No. 99-801
                                              :
                      of                      :               October 13, 1999
                                              :
              BILL LOCKYER                    :
              Attorney General                :
                                              :
          GREGORY L. GONOT                    :
          Deputy Attorney General             :
                                              :




          THE HONORABLE SAM AANESTAD, MEMBER OF THE CALIFORNIA
ASSEMBLY, has requested an opinion on the following question:

              May a person serve simultaneously as the City Administrator and Fire Chief of
the City of Oroville?


                                       CONCLUSION

               A person may not serve simultaneously as the City Administrator and Fire Chief
of the City of Oroville unless a city charter provision or ordinance is adopted that abrogates
the common law prohibition against holding incompatible offices.




                                              1                                       99-801
                                          ANALYSIS

               We are asked to determine whether the common law prohibition against holding
incompatible public offices would bar the City Administrator of the City of Oroville
(“Oroville”) from also serving as the Oroville Fire Chief. We conclude that it would in the
present circumstances.

              The common law prohibition prevents a person from holding simultaneously two
public offices if the performance of the duties of either office could have an adverse effect
on the other. Offices are incompatible if, among other reasons, one office exercises a
supervisory, auditory, or removal power over the other. ( People ex rel. Deputy Sheriffs’ Assn.
v. County of Santa Clara (1996) 49 Cal. App. 4th 1471, 1481.) As noted in People ex rel.
Chapman v. Rapsey (1940) 16 Cal. 2d 636, 642:

               “. . . The inconsistency, which at common law makes offices
       incompatible, does not consist in the physical impossibility to discharge the
       duties of both offices, but lies rather in a conflict of interest, as where one is
       subordinate to the other and subject in some degree to the supervisory power of
       its incumbent, or where the incumbent of one of the offices has the power to
       remove the incumbent of the other or to audit the accounts of the other.”

Prospective as well as present clashes of duties and loyalties give rise to the prohibition. Only
one significant clash is required to make offices incompatible. The ability to abstain when a
conflict is presented will not excuse the incompatibility or obviate the effects of the
prohibition. A public officer who enters upon the duties of a second office automatically
vacates the first office if the two are incompatible. However, both positions must be offices.
(82 Ops.Cal.Atty.Gen. 83, 83-84 (1999); 82 Ops.Cal.Atty.Gen. 68, 69 (1999); 82
Ops.Cal.Atty.Gen. 74, 75 (1999).)

              The first issue to be resolved in considering application of the common law rule
is to determine whether both positions are “offices.” Here, with respect to the position of city
administrator, we have no doubt that it constitutes a public office for purposes of the rule. In
22 Ops.Cal.Atty.Gen. 83, 86 (1953), we found the position of City Administrator of the City
of San Carlos to be an office where:

              “. . . [t]he powers and duties set out in the ordinance give him among
       other things the responsibility to see that all laws and ordinances of the city are
       duly enforced . . . to control and give directions to all city officers and
       employees except [four] . . . and to keep the city council at all times fully
       advised as to the financial conditions and needs of the city beside
       recommending such measures and ordinances as he deems necessary or

                                               2                                         99-801
       expedient. . . .”

             In 51 Ops.Cal.Atty.Gen. 183 (1968), we determined that the City Manager of the
City of Laguna Beach held an office for purposes of the incompatible offices rule. We stated
in part:

               “Sections 34851-34855 of the Government Code permit a city council
       to establish a city manager from of government. Pursuant to this grant of
       authority, the city council of the city of Laguna Beach established a city
       manager form of government. Laguna Beach, Cal., Code § 2.08.080. A review
       of the section leaves no doubt that the position is an ‘office.’ 22 Ops. Cal. Atty.
       Gen. 83, 84-86 (1953).” (Id., at p. 184.)

               Most recently in 80 Ops.Cal.Atty.Gen. 74, 75-76 (1997), we declared with
respect to the position of City Manager of the City of South San Francisco:

               “We have . . . concluded that a city manager occupies a public office (51
       Ops.Cal.Atty.Gen. 183, 184 (1968)), as does a city administrator (22
       Ops.Cal.Atty.Gen. 83, 84-86 (1953)). (See also 68 Ops.Cal.Atty.Gen. 337,
       344-346 (1985) [hospital district general manager holds a public office].) The
       city in question is a general law city with a city manager form of government.
       [Citation.] The powers and duties of the city manager are defined by ordinance.
       [Citation.] We have examined the city’s municipal code and find that the city
       manager is the administrative head of the city’s government, charged with the
       administration of all affairs of the city. The position of city manager clearly
       meets the tests of being a public office in that it is established by law, the tenure
       is permanent and continuing, and it is vested with the power to perform a public
       function for the public benefit and some of the sovereign powers of the state.
       [Citation.]” (Fn. omitted.)

              Under Oroville’s municipal code, the Oroville City Administrator is the chief
administrative officer of the city, whose powers and duties include:

               “. . . direct[ing] and supervis[ing] the administration of all departments,
       offices and agencies of the city[;] . . . see[ing] that all laws, provisions of the
       Charter and acts of the council . . . are faithfully executed[;]. . . prepar[ing] and
       submit[ting] the annual budget and capital improvement program to the council[;
       and] keep[ing] the council fully advised as to the financial condition and future
       needs of the city and mak[ing] such recommendations to the council concerning
       the affairs of the city as he deems desirable.” (Oroville City Code, art. III, § 2-
       37.)

                                                3                                          99-801
Based upon an examination of the Oroville City Code and in keeping with our prior opinions,
we find that the Oroville City Administrator holds a public office for purposes of the common
law rule.

               Turning, then, to the position of fire chief, we find that it also is a public office
for purposes of the rule. In 66 Ops.Cal.Atty.Gen. 176, 178-179 (1983), we concluded that the
fire chief of a county fire protection district formed under the Fire Protection District Law
of 1961 held an office for purposes of the common law rule. In 76 Ops.Cal.Atty.Gen. 38, 42
(1993), we concluded that “[t]he circumstances indicating that a fire chief holds a public office
appear no less probable under the Fire Protection District Law of 1987 than they were under
the Fire Protection District Law of 1961.”

              With respect to the duties of the Oroville Fire Chief, section 1 of article XIX
of the Oroville City Charter provides:

               “There shall be a fire chief who shall be appointed by the city council and
       hold office at the pleasure of the council. He shall be head of the fire
       department of the city, and shall have charge of and supervision over all matters
       relating to the prevention and extinction of fires, and of all measures necessary
       to guard and protect all property impaired thereby. During the time of a fire, he
       shall have supreme authority over the territory involved therein, and all persons
       in the immediate vicinity of the fire during such time, including policemen, shall
       be subject to his orders. The fire chief shall make rules and regulations for the
       government of the department, subject to the approval of the council.”

Based upon an examination of the Oroville Charter and consistent with our prior opinions
regarding the fire chiefs of county fire protection districts, we find that the Oroville Fire Chief
holds a public office for purposes of the common law rule.

               Next, we consider whether the two offices in question are “incompatible.” Here,
the city administrator would have supervisory and auditory powers over the fire chief. (See 76
Ops.Cal.Atty.Gen., supra, at 42-43.) In 81 Ops.Cal.Atty.Gen. 304, 308 (1998), we found the
offices of city manager and city police chief to be incompatible on the grounds that:

              “. . . the city manager, if allowed to serve simultaneously as chief of
       police, would be authorized to control, order and give directions to himself,
       appoint and remove himself, prepare and submit his own budget to the city
       council, conduct investigations into the affairs of his own office, and investigate
       complaints in relation to matters concerning the administration of his own
       department. . . .”

                                                 4                                         99-801
               Although the Oroville City Administrator does not serve as the appointing
authority for the city, the conflicts of interest inherent in the two offices here are largely the
same as those found in 81 Ops.Cal.Atty.Gen. 304, supra. In any event, as previously
mentioned, only one significant clash of duties and loyalties is necessary to make offices
incompatible. (82 Ops.Cal.Atty.Gen., supra, at 69; 80 Ops.Cal.Atty.Gen., supra, at 75.) We
thus find that the offices of Oroville City Administrator and Oroville Fire Chief are
incompatible offices under the common law rule.

               Finally, we observe that the common law prohibition against holding
incompatible public offices may be abrogated by the Legislature whenever it chooses.
(American Canyon Fire Protection Dist. v. County of Napa (1983) 141 Cal. App. 3d 100, 104;
McClain v. County of Alameda (1962) 209 Cal. App. 2d 73, 79; 81 Ops.Cal.Atty.Gen. 344,
345-346 (1998); 78 Ops.Cal.Atty.Gen. 60, 62-63; (1985).) We have also concluded that a
charter city may abrogate the common law rule by appropriate legislation. (73
Ops.Cal.Atty.Gen. 357, 360-361 (1990); 66 Ops.Cal.Atty.Gen. 293, 296-297 (1983).) Here,
no city charter provision or ordinance presently so provides.1

               In answer to the question presented, therefore, we conclude that a person may
not serve simultaneously as the Oroville City Administrator and Oroville Fire Chief unless a
city charter provision or ordinance is adopted that abrogates the common law prohibition
against holding incompatible public offices.

                                                 *****




        1
          The current job description for the Oroville City Administrator includes the duties of the Oroville
Fire Chief. A council vote to change a job description does not constitute “appropriate legislation” under
controlling constitutional, statutory, and charter provisions. (See 73 Ops.Cal.Atty.Gen., supra, at 360-361;
66 Ops.Cal.Atty.Gen., supra, at 295-301.) Combining the two offices into one would be a different means
of reaching the same result. Although section 1 of article VII of the Oroville City Charter authorizes the
combining of any city offices by ordinance, no ordinance has been adopted that combines the offices of
Oroville City Administrator and Oroville Fire Chief.

                                                     5                                              99-801